 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CINDY SOUTHARD, individually and
      as Personal Representative for the           NO: 2:17-CV-0306-TOR
 8    ESTATE OF CAMERON AYERS,
                                                   ORDER GRANTING STIPULATED
 9                               Plaintiffs,       MOTION TO DISMISS WITH
                                                   PREJUDICE
10          v.

11    KAITI WILKINS, individually, and in
      her official capacity as East Wenatchee
12    Police Officer; CITY OF EAST
      WENATCHEE, and RANDY
13    HARRISON,

14                               Defendants.

15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss

17   Defendants Kaiti Wilkins, City of East Wenatchee, and Randy Harrison. ECF No.

18   37. The parties have stipulated to the dismissal of this action with prejudice and

19   without costs to either party.

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH
     PREJUDICE ~ 1
 1         ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ stipulation,

 3   this action is DISMISSED with prejudice and without costs to either party.

 4         2. All pending deadlines and hearings are stricken from the Court’s

 5   calendar.

 6        The District Court Executive is hereby directed to enter this Order and

 7   Judgment accordingly, furnish copies to counsel, and close the file.

 8         DATED December 20, 2018.

 9

10
                                     THOMAS O. RICE
11                            Chief United States District Judge

12

13

14

15

16

17

18

19

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH
     PREJUDICE ~ 2
